Citation Nr: 1606733	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the reduction in the Veteran's evaluation from 100 percent to 60 percent for a left upper lobectomy status post lung cancer, effective June 1, 2008, was proper.

2.  Entitlement to a rating in excess of 60 percent for left upper lobectomy status post lung cancer, with chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is of record.

During the pendency of the appeal, a September 2014 rating decision granted a higher rating of 60 percent for left upper lobectomy status post lung cancer, with chronic obstructive pulmonary disease, effective June 1, 2008.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the Veteran's claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2010 and April 2014, the Board remanded this matter for additional development and finds that there has been substantial compliance with the Remand directives.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A December 2007 rating decision proposed to reduce the rating for left lung adenocarcinoma from 100 percent to 30 percent, based on no local recurrences or metastasis.  


2.  The proposed reduction was implemented in a March 2008 rating decision, effective June 1, 2008 and was made in compliance with applicable due process laws and regulations.  Additionally, there had been no evidence of malignant neoplasms, local recurrences, or metastasis at the time of the reduction.

3.  A subsequent rating decision increased the rating for residuals of the Veteran's status post left upper lobectomy post lung cancer with COPD to 60 percent effective June 1, 2008.

4.  Since the reduction, the evidence did not show that COPD was manifested by pulmonary function test (PFT) results showing a Forced Expiratory Volume in one second (FEV-1) of less than 40 percent of predicted value, a FEV-1 to Forced Vital Capacity (FEV-1/FVC) ratio of less than 40 percent, a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of less than 40 percent predicted, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or the requirement of outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability rating for left upper lobectomy status post lung cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Codes (DCs) 6604, 6819 (2015).

2.  The criteria for a rating higher than 60 percent for left upper lobectomy status post lung cancer with COPD have not been met for the period beginning on June 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, DC 6604 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  These provisions were enacted / issued pursuant to the Veterans Claims Assistance Act of 2000.  There are two issues before the Board, whether the reduction was proper and whether a higher rating is warranted since the reduction. The regulations governing reductions of evaluations for compensation have their own notification and due process requirements, namely those at 38 C.F.R. § 3.105.  Those requirements are discussed in detail later in this decision.  The notice required for the request for an increased rating aspect of this case was provided in letters sent to the Veteran in January 2008 and November 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence and all relevant records and evidence, principally the Veteran's statements VA treatment records, private treatment records, and service treatment records, are associated with the claims file. 

The Veteran has been afforded relevant examinations as discussed below.  The Board remanded this case twice to obtain adequate examinations.  The September 2007, July 2014, and April 2015 examinations are adequate and the Board has sufficient medical evidence to decide this case.  

The Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Private medical records document that the Veteran was diagnosed with malignant neoplasm of the left lung during a hospital admission in October 2006.  On October 26, 2006, he underwent a left upper lobectomy with mediastinal lymph node dissection.  Postoperative diagnosis was adenocarcinoma, left upper lobe.  He underwent a right thoracotomy for a mass of the right upper lobe in January 2007.  

He filed a claim for VA disability compensation benefits in January 2007.  In a June 2007 rating decision, the RO granted service connection for residuals status post left upper lobectomy with mediastinal lymph node dissection secondary to adenocarcinoma, left lung (claimed as lung cancer) and assigned a 100 percent rating was assigned effective January 25, 2007, under the criteria found at 4.97, DC 6819.  

DC 6819 provides that malignant neoplasms of any part of the respiratory system will be assigned a 100 percent rating and that rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  The DC directs the rater to rate on residuals if there has been no local recurrence or metastasis.  

VA conducted the mandatory examination in August 2007.  The examination report documents that the examiner reviewed the Veteran's claims file and the examiner recited the relevant history of the disability.  The examiner explained that the Veteran had an open thoracotomy in late 2006, a frozen section revealed cancer and a lobectomy was performed.  The examiner stated that he has a subsequent thoracotomy on the right when suspicious tissue was seen, it turned out to be scar tissue, no further intervention was done, and the Veteran had no prescription for lung disease and no complaints of lung disease.  Current treatments are listed as none.  The examiner indicated that the exact date of the last antineoplastic treatment was October 26, 2006.  The Board thus finds that the requirements for a mandatory examination six months after discontinuance of treatment were met.  

Section 3.105(e) specifies the notice and due process requirements for reductions in disability ratings.  Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of 38 C.F.R. § 3.105, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Paragraph (i) requires notice to the veteran as to the right for a predetermination hearing and the requirements for requesting a hearing.  

VA provided the Veteran with specific notice of this proposed change prior to the effective date of the reduction of the 100 percent rating according to the rating criteria.  Specifically, in a January 2008 letter, the RO proposed rating the residual disability at 30 percent (as noted above in a September 2014 rating decision the RO increased the rating for left upper lobectomy status post lung cancer to 60 percent effective June 1, 2008).  The notice letter proposing this residual rating, which procedural guidelines are required by 38 C.F.R. § 3.105(e), provided the Veteran thorough notice of VA's proposed rating action, the evidence upon which it was based, and due process opportunity to present evidence or argument prior to the implementing the rating of residuals. 

The notice includes setting forth all material facts and reasons for the reduced rating.  The Board finds that the RO complied with the procedural requirements for rating the disability for left upper lobectomy status post lung cancer, to include providing proper notification of the proposal to rate the residual disability and giving the Veteran the opportunity to submit evidence.  The January 2008 letter and accompanying proposed rating action notified the Veteran of the intent to rate the residuals as 30 percent disabling.  The Veteran was afforded an opportunity to have a predetermination hearing and was given at least 60 days in which to present additional evidence.  The Veteran did not request a hearing or provide additional evidence prior to the RO's issuance of a March 2008 rating decision.  

In a March 2008 rating decision, the RO decreased the rating to 30 percent, effective June 1, 2008.  The Veteran initiated an appeal of the reduction in April 2008.  In an August 2008 writing, he stated that his condition had worsened and requested an increase in compensation.  This case thus includes not only the propriety of the reduction, but whether an increased rating is warranted for any period after the reduction.  In a subsequent September 2014 rating decision by the RO changed it to 60 percent as of June 1, 2008.  

The expiration of the total rating was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  For these reasons, the Board finds that the reduction of the temporary total rating for left upper lobectomy status post lung cancer was procedurally proper.  

Following the initial rating assigned in the June 2007 rating decision, the disability has been rated under the criteria found at 38 C.F.R. § 4.97, DC 6604 for chronic obstructive pulmonary disease (COPD).  The Board has also considered the applicability of any other potentially pertinent rating criteria.  Because, however, the remainder of the respiratory rating criteria use variations of the pulmonary function testing (PFT) criteria discussed below, evaluation of the Veteran's COPD with a history of lung cancer under other diagnostic codes would not result in a higher evaluation.   

The criteria found at DC 6604 are based on PFTs.  A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  

A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 30 percent rating is assigned for  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  

If the DLCO (SB) test is not of record, COPD will be rated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2) (2015).  When rating based on PFTs, VA uses post-bronchodilator results in applying rating criteria unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, VA uses the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5) (2015).

The September 2007 VA examination report documents that the residuals were dyspnea on mild exertion.  PFT results were FVC of 68 percent of predicted value pre-bronchodilator and 80 percent of predicted value post-bronchodilator; FEV-1 of 60 percent of predicted value pre-bronchodilator and 69 percent of predicted value post-bronchodilator; FEV-1/FVC was 94 percent of predicted value pre-bronchodilator and 91 percent of predicted value post-bronchodilator; and DLCO was 58 percent of predicted.  The examiner noted that the Veteran's reduced MVV suggested poor effort or weakness and the DLCO was of a moderate reduction.  

An October 2008 VA examination report shows that the Veteran reported no current treatments for his adenocarcinoma of the left lung.  He reported COPD with daily cough and septum, as well as dyspnea on exertion.  The Veteran reported no hemoptysis, fevers, night sweats, or treatments with oxygen.  It was reported that he used a nebulized ipratropium and albuterol three times per day.  Examination of the chest showed clear to auscultation, no wheezing, no evidence of cor pulmonale, or evidence of congestive heart failure.  His chest expansion was normal.  The examiner reported that PFTs were not ordered because they had no diagnostic role in assessing lung cancer and because his lung volumes were permanently decreased due to the left upper lobectomy.  The Veteran was diagnosed with COPD due to long term cigarette smoking and with no interval recurrence of adenocarcinoma of the lung.  

A January 2011 VA examination report shows that that a recent December 2010 chest x-ray demonstrated no evidence of recurrence of adenocarcinoma of the lung.  The Veteran reported a daily cough and occasional septum.  Asthmatic attacks were reported as episodic exacerbation of the COPD with increased wheezing and no evidence of cor pulmonale was noted.  The Veteran reported no need for oxygen or episodes of respiratory incapacitations.  Physical examination showed that his chest was clear to auscultation and no wheezing was heard with forced expiration.  The examiner noted no recurrence of the adenocarcinoma and a diagnosis of COPD.  The examiner also diagnosed the Veteran with moderately decreased diffused capacity residuals of the left lobectomy for adenocarcinoma of the lung.  

A February 2012 VA examination report shows that the Veteran was diagnosed with COPD and stable lung cancer.  The examiner reported that a review of the Veteran's medical record showed no recurrences of adenocarcinoma in his lungs.  The examiner did note that the Veteran used an inhalational bronchodilator therapy daily.  The examiner reported that the Veteran did not have any residual condition or complications due to the neoplasm including metastases other than those documented in the examination report.  A chest x-ray was noted to show no evidence of lung cancer.  The examiner reported that PFT results from August 2007 were an accurate representation of the Veteran's pulmonary functioning during the examination.  The examiner remarked that the diagnosed COPD was predominately responsible for the limitation of the Veteran's pulmonary functioning.  

Following the Board's April 2014 Remand, another examination was conducted in July 2014.

The July 2014 VA examination report shows that the Veteran was diagnosed with COPD and a past diagnosis of lung cancer.  The Veteran reported no current treatments for cancer.  The examiner noted an April 2014 chest x-ray showed no lung cancer.  The Veteran reported that his COPD caused shortness of breath on exertion and while he was at rest.  The examiner reported that no oxygen therapy was required for his COPD.  The examiner noted that the Veteran's lung cancer treatment was complete and in a watchful waiting status.  No other residuals due to the neoplasms or its treatments, other than those already documented in the report were noted.  PFT results were FVC of 67 percent of predicted value pre-bronchodilator and 73 percent of predicted value post-bronchodilator; FEV-1 of 49 percent of predicted value pre-bronchodilator and 52 percent of predicted value post-bronchodilator; FEV-1/FVC was 55 percent of predicted value pre-bronchodilator and 52 percent of predicted value post-bronchodilator; and DLCO was 36 percent of predicted value pre-bronchodilator and 42 percent predicted post-bronchodilator.  The examiner reported that the Veteran's result most accurately reflects the level of disability was the DLCO.  

An April 2015 VA examination report shows that the Veteran's respiratory condition required the use of medications such as inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The examiner also reported the use of oral bronchodilators daily.  No oxygen therapy for the respiratory condition was required.  The examiner noted that chest x-rays showed no current signs of lung cancer.  PFT results were FVC of 66 percent of predicted value pre-bronchodilator and 69 percent of predicted value post-bronchodilator; FEV-1 of 51 percent of predicted value pre-bronchodilator and 54 percent of predicted value post-bronchodilator; FEV-1/FVC was 78 percent of predicted value pre-bronchodilator and 77 percent of predicted value post-bronchodilator; and DLCO was 44 percent of predicted value pre-bronchodilator and 43 percent predicted post-bronchodilator.  The examiner reported that the Veteran's result most accurately reflects the level of disability was the DLCO.  The examiner also reported that the test that accurately reflected the Veteran's level of disability was the DLCO.  Airway obstruction confirmed by decreased in flow rate at peak flow and flow at 50 percent and 75 percent of the flow volume curve.  The examiner reported that the mild restrictive lung defect of severe decrease in diffusing capacity suggested emphysema in the presence of an obstructive lung defect.  

After a review of the evidence of record, the Board finds that the evidence does not show that COPD warranted a 100 percent disability rating at any time during the course of the appeal.  The Veteran's post-bronchodilator PFT results were not severe enough to warrant a higher rating as the Veteran had not been treated for respiratory failure during the appeal period.  In fact, the Veteran denied episodes of respiratory failure at all of his VA examinations.  Further, there is no indication that the Veteran has been treated for cor pulmonale, pulmonary hypertension, or ventricular hypertrophy.  The Veteran has also never been assessed with the need for oxygen use and has specifically denied oxygen use at all of his VA examinations.  The Board acknowledges that the post bronchodilator DLCO(SB) values, FEV values, and  FEV-1/FVC ratio values noted in VA examination report of record, did not result in less than 40-percent predicted.  Therefore, the Board finds that an increase in disability to the 100 percent level was is not warranted.

The Board has also considered the Veteran's own assertions regarding the degree of impairment resulting from his lung cancer with residuals of COPD.  The Board acknowledges that the Veteran is competent to report such observable symptomatology as shortness of breath and other observable respiratory symptoms he experiences via his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, the Board finds the Veteran's accounts of his symptomatology to be credible.  Nevertheless, he is not competent to report such clinical data as PFT results, as this requires objective clinical evaluation and is not subject to mere lay observation.  He has also not asserted he was informed of such diagnosis of recurrence of cancer or additional clinical data indicating a recurrence of cancer, or that would warrant a rating in excess of 60 percent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (states a layperson is competent to report a contemporaneous diagnosis by a doctor).  Thus, the Veteran's general assertions regarding the severity of his symptomatology are of less probative value than the more specific evidence of record that more closely correlates to the diagnostic code criteria, and do not serve as the basis of a higher evaluation.   

Also considered by the Board is whether the referral for a rating outside of the rating schedule is warranted.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case can be based on the collective effect of other service-connected disabilities acting with the disability or disabilities the rating of which is before adjudicators.  Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

All symptoms and the level of disability resulting from the Veterans service-connected left upper lobectomy status post lung cancer with COPD are addressed by criteria found in the rating schedule.  The Veteran's reported symptoms are those addressed at 38 C.F.R. § 4.96  and § 4.97 - shortness of breath and fatigue.  As such, the reported symptoms do not satisfy the first Thun element.  The findings of shortness of breath and fatigue are addressed at Diagnostic Code 6604 which provides for a 60 percent rating based upon PFT results.  The extent of his disability is addressed by the rating criteria which provides for a rating where the disability is as severe as shown by his examination results and the regular schedular criteria provide for a higher rating for more severe disability, not shown by the examination results.  

The Veteran's only other service-connected disability is tinnitus.  The evidence does not show that his tinnitus has a collective effect, when considered with his respiratory disability, to make his disability picture an exceptional or unusual one.  Rather, the record shows that he is appropriate compensated for his service connected disabilities.  

From these facts, the Board concludes that the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  

In conclusion, the weight of the evidence is against a rating in excess of 60 percent for his respiratory disability and against referring the case for extraschedular consideration.   Additionally, the Board finds the modification of the disability rating for this disorder, from 100 percent to 60 percent effective June 1, 2008 in accordance with Diagnostic Code 6819, followed the 38 C.F.R. § 3.105(e) due process procedures and was proper.  


(CONTINUED ON NEXT PAGE)
As a preponderance of the evidence is against the award of an increased rating for the residuals of disability in excess of 60 percent from June 1, 2008, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  


ORDER

The reduction of a 100 percent rating for a left upper lobectomy status post lung cancer, to 60 percent, effective June 1, 2008, was proper; restoration of the rating is denied.

Entitlement to a rating in excess of 60 percent for left upper lobectomy status post lung cancer, with chronic obstructive pulmonary disease, is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


